Citation Nr: 1548193	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleeping problems, panic disorder and nightmares, to include as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual employability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

Also, the issue of entitlement to a TDIU as a result of the service-connected PTSD was raised at the August 2015 hearing.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's sleeping problems, panic disorder and nightmares are symptoms of his service-connected PTSD.


CONCLUSION OF LAW

The Veteran's sleeping problems, panic disorder and nightmares are symptoms of his service-connected PTSD and are conceded to be due to disease or injury incurred in or aggravated by active military service or that may be presumed to have been.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however.

Service connection on a direct basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the RO has determined that the Veteran's reports of sleeping problems, panic disorder and nightmares are not symptoms of his service-connected PTSD.  The Veteran argues that these problems are clearly symptoms of his PTSD.  The Board agrees with the Veteran.

The problem seems to arise from the RO's interpretation of a July 2008 VA PTSD examination in which the examiner determined that the Veteran did not meet the criteria for a panic disorder because all of the episodes are due to an identifiable trigger (nightmares, work stress).  In fact, the examiner specifically stated that the Veteran's nightmares and sleep problems were symptoms of his PTSD.  These claimed symptoms did not meet the criteria for separate and distinct diagnoses. 

Moreover, the Board notes that in a February 2015 psychological evaluation, a private psychologist has rendered a diagnosis of major depression in addition to PTSD.  The evidence does not reflect any competent opinion specifically drawing a distinction between symptomatology arising from the Veteran's PTSD and his major depression.  Consequently, when subsequently rating the PTSD, the AOJ must consider the extent of his sleeping problems, panic disorder and nightmares in the rating for his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

The claims for sleeping problems, panic disorder and nightmares as secondary to service-connected PTSD are granted.





REMAND

The Veteran's claims for an increased rating for PTSD and for entitlement to a TDIU warrant further development.

The Veteran provided testimony before the Board in August 2015 that his PTSD had worsened since his July 2008 VA examination.  He also provided a February 2015 report from a private provider regarding the severity of his symptoms.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.

Moreover, the Veteran testified at the August 2015 Board hearing that he is currently employed on a part-time basis and that that he does not think he can maintain his employment much longer.  The Veteran raised the issue of entitlement to a TDIU, and stated that his employment is markedly impaired in-part by his PTSD.  

As noted above, TDIU claim is part and parcel of an increased-rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU must be remanded to the AOJ for initial development and consideration.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should fully develop the matter of the Veteran's claim for entitlement to a TDIU.
 
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought on appeal are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


